Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  The information disclosure statement (IDS) has been reviewed.  The prior art of record fails to teach and fairly suggest a method of measuring ADCP of an aggregated protein; wherein adherent phagocytic cells are substantially removed from a surface using non-enzymatic cell dissociation buffer prior to contacting the antibody-protein complexes with the phagocytic cells, thereby preventing Fc receptor loss and providing consistent robust high-throughput method of measuring ADCP of the aggregated proteins, specifically aggregated beta amyloid proteins.  Applicant’s assay format allows ADCP flow cytometric measurement of intracellular fluorescence emitted by the aggregated proteins in the phagocytic cells using 5,000 or fewer events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



December 22, 2021